Opinion filed April 24, 2014




                                     In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-14-00074-CR
                                   ___________

              LINDSEY WAYNE TRUEBLOOD, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 42nd District Court
                               Taylor County, Texas
                           Trial Court Cause No. 25706A



                      MEMORANDUM OPINION
       Lindsey Wayne Trueblood, Appellant, filed an untimely pro se notice of
appeal from his conviction for the offense of theft (enhanced). See TEX. PENAL
CODE ANN. § 31.03(e)(4)(D) (West Supp. 2013). We dismiss the appeal.
       The documents on file in this case indicate that Appellant’s sentence was
imposed on February 5, 2014, and that his pro se notice of appeal was filed in the
district clerk’s office on March 20, 2014. When the appeal was filed in this court,
we notified Appellant by letter that the notice of appeal appeared to be untimely.
We requested that Appellant respond on or before April 10, 2014, and show
grounds to continue this appeal. We also informed him that the appeal may be
dismissed. Appellant has not responded.
      Pursuant to TEX. R. APP. P. 26.2, Appellant’s notice of appeal was due to be
filed within thirty days after the date that his sentence was imposed in open court.
A notice of appeal must be in writing and filed with the clerk of the trial court.
TEX. R. APP. P. 25.2(c)(1). Appellant’s notice of appeal was filed with the clerk of
the trial court forty-three days after sentence was imposed and was, therefore,
untimely. No motion for extension has been filed. Absent a timely filed notice of
appeal or the granting of a timely motion for extension of time, we do not have
jurisdiction to entertain the appeal. Slaton v. State, 981 S.W.2d 208 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v.
State, 860 S.W.2d 108 (Tex. Crim. App. 1993). Because we have no jurisdiction,
we must dismiss the appeal.
      Furthermore, the trial court has certified that this is a plea-bargain case and
that Appellant has no right of appeal.        See TEX. R. APP. P. 25.2(a)(2), (d).
Therefore, even if Appellant had timely filed his notice of appeal, the appeal would
be prohibited by Rule 25.2 and dismissed without further action. See TEX. R. APP.
P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
      This appeal is dismissed for want of jurisdiction.


                                                           PER CURIAM
April 24, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                          2